Citation Nr: 1720633	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-17 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to service connection for a headache disability.

2.  Entitlement to a higher initial evaluation for an anxiety disorder, not otherwise specified, rated 30 percent disabling, prior to November 2, 2014, and rated 50 percent disabling, since November 2, 2014.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Griffin, Counsel 


INTRODUCTION

The Veteran had active service from June 1978 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, and August 2015 decisions of the Winston-Salem, North Carolina, Regional Office (RO).  

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Board previously remanded this appeal in June 2015 and it has been returned for further appellate review.  

The Veteran's motion to advance his appeal on the Board's docket, received in March 2017, is hereby granted.

During the pendency of the appeal, May 2010, January 2011, and March 2016 rating decisions addressed the Veteran's anxiety disability rating claim; however, none of these rating granted the maximum benefit under law and the appeal remain within the Board's jurisdiction.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010).  Thus, the claim has been recharacterized as reflected on the Title Page.  

The Board also has jurisdiction over a derivative TDIU claim because the Veteran contends in an April 2016 Appeal to Board of Veteran's Appeals (VA Form 9) that he cannot obtain and maintain substantially gainful employment because of his service-connected disabilities.  Indeed, he also has submitted evidence tending to support this contention.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, this issue is within the jurisdiction of the Board and has been included on the Title Page.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After the issuance of the respective March 2016 SOC and Supplemental Statement of the Case (SSOC) pertaining to the Veteran's claims on appeal, additional relevant and nonduplicative evidence was received in the first instance by the Board (e.g., VA treatment records associated with the claims folder in October 2016 and statements in support of the Veteran's claims).  

In January 2019, the Board notified the Veteran of his right to have the AOJ consider this evidence in the first instance and his ability to waive this right, allowing initial consideration by the Board.  38 C.F.R. §§ 19.13, 19.37, 20.1304(c) (2016).  In January 2017, the Veteran responded to the Board and requested his appeal be remanded to allow initial AOJ to consider the new and relevant evidence.  Thus the Board must remand the appeal to provide the Veteran with due process in the adjudication of his claims.  

Finally, in light of Rice and the remand of the headache disability and anxiety disorder claims, the TDIU must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a total disability rating based on individual unemployability (TDIU), and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder. 

2.  The AOJ should consider the additional evidence associated with the claims file since the respective SOC and SSOC relating to the issues on appeal and readjudicate the respective claims, including the TDIU claim.  

3.  If the foregoing action does not resolve the claims, a Supplemental Statement of the Case should be issued.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






